Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 1 of 37

EXHIBIT 1
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 2 of 37

RECEIVEep
FER 06 2018

CLINTON & MUZYKA pe
Oe eee

REPORT TO COUNSEL
CONCERNING
INJURY TO AMAN

 

Project No. 3565

2 February 2018

By

Charles R. Cushing, Ph.D., P.E.
C. R, Cushing & Co., Inc.
30 Vesey Street
New York, NY 10007

 

= TONAL AROS, PEAR OE URR BA a mceR Ae EEE aad en wine
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 3 of 37

G. R, GLUSHING & Co. ING,

i.

VI.
VHL.
Ix.

D.

 

INTRODUCTION
bh" J hd Ae £ REE PEPER HAT EMAMR OW ETE RRATLELINE PEGE LET R MEG MERE PEERS RHE ESET SAL UA RET SCE Te esa Taher eee
CKOROUND
ie 4) WAL? S., LF etna thane een tng ees Bere mE UPAR TEL PAPE TEND SPRESE HED SL RESTDD DEAE YOR RAS EEC SSTRDREAERERESS SESE
THE DOOR -
/EATHER AND VESSEL MOTIO!
EATHER AND VESSEL MOTION occ csseceneeeeereeserereireercree
THE VESSEL
THE VESSEL eee Sie gieeEs faba piles 6 eda oer» Ear = EISEN nes sense
IDRAILS
HAN be te a ees seeeeree Peedsebes PEDOTEL TAC AD RMT RED ROR ETT TEGR ARETE AKT KOA PE DES RAAE CATHAL eTe Ronse tneeeebee
ACCIDENT REPORTS
int hee BBE Re BHAA NA ER LAS pen rem ana n be oan GLO REMADE PE APR RA EMEA TERT AUO HERD D OAD AE EAS EERIE REA GEE AML OE EER EOS
DEPOSITIONS
FL ee ADMD oes feos ss s- Mee Bop eua cane ne ag ANCA RES TEE AGS EAAE SAD EAL Opa AEHUN DS EEE OeReaND pbaaeeysnen

APPENDICES

DOCT MENTS REVIEWED ” lp)s Salideless * 7 + sledi Mists EESEHPAG TAA Debs aes tars ed Le RENF EMH THAR TSPEHAB ADHD SEL
CHARLES R. CUSHING, PRD, PLE. CY vescsussesecsessssensneceoresssecaseyeeezsn

bees

sane

sear ates
OPINIONS... scsceeceesees ge ggetetaBeeass «Mig Mucaires Mees us gos Blgaagee a sccae i BivesseBaeous

CRC PUBLICATIONS IN LAST 10 YEARS .o.ssccsseecssseserssrerccctesseensersetazetes
CRC TRIAL AND DEPOSITION TESTIMONY PAST 4 YEARS oo eee

10
14
16
18

ao

29
32
33
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 4 of 37

C,&, CUSHING & CQ., ING,

On 3 May 2017, Shannon M. Pennock, Esq. of Pennock Law Firm LLC of New Yerk and
New Jersey, contacted Charles R. Cushing, Ph.D., P.E. of the naval architecture and
marine engineering firm of C. R. Cushing & Co., Inc., New York, NY. Ms. Pennock
requested technical assistance and possible trial testimony in a case invelving Ms.
Amanda Arnold, the Plaintiff, and her injuries aboard the ferry M/V EAGLE.

The plaintiff Ms, Arnold ja represented by the Peanock Law Firm.

Clinton & Muzvks, P.C, of Bosten, M.A, represents the defendant Woeds Hole, Martha's
Vineyard and Nantucket Steamship Authority (°88A"). This case ig being heard in the
United States District Court for the District Court ef Massachusetts, Civil Action 19-
10432-JGD.,

This case is C. R. Cushing & Co. Project No. 3865. The opinions expressed in this report
are based on documents provided by defendant's counsel and independent research and
are listed in Appendix A. These opinions are also based on the education, training and
experience of C. R. Cushing and are listed in Appendix B.

Dr. Cushing reserves the right to amend this report in the event that new information

and evidence is provided.

Aarne

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 5 of 37

C. BR. CUSHING & CO., INC.

Tl. BACKGROUND

On Friday, 30 September 2016, Ms, Amanda Arnold of New York, NLY., was a passenger
aboard the ferry SSA’s M/V EAGLE, She was accompanied by her brother, Patrick

Arnold. The vessel was en route from Hyannis to Nantucket.

At approximately 1618, Ms. Arnold was exiting the women’s public restroom on the port
side of 02 Deck, forward on the vessel, The heavy metal interior door slammed close on

her right hand, nearly severing two of her fingers.

Ms. Arnold was assisted by the purser and two passengers, a doctor and a nurse. When
the vessel docked at about 1700 hours, an ambulance was called, and Ms. Arnold and
her brother were taken to a hospital in Nantucket. An accident report was prepared by
the SSA Pilot/Mate Stephen Pollit and is dated 9-3-16. He describes Ms. Arnold’s
accident as “restroom door closed on two fingers” and “2 fingers cut bad.” According to
the deposition of Purser Healy who was on the M/V EAGLE that night, it was Purser
Healy that prepared the accident report and attended to Ms. Arnold when she was
injured.

According to the vessel’s logbook at about 1445 hours on 10 September 2016, the wind
was easterly force 6-7, and overcast. The wind over the region was NNE|ly. The current
was ebbing. Captain P. Hennesy was in command of the vessel. Pilot/Mate Stephen
Pollit was on board, standing the second watch (1414 to 2240 hours). The purser on

duty was S. Healy.

to
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 6 of 37

C.R. CUSHING & CO., INC,

lil, THE DOOR

The 02 Deck centerline passageway extended from the officer's quarters, forward to the
public lounge at the after end of the o2 Deck. The door to the women’s restroom was on
the port side of the centerline passageway. The 02 Deck Women’s Restroom was door
Number 02-11 on the SSA door numbering system and No. 34 on the Dean Steel joiner
door schedule. It opened inward from the passageway, into the restroom. It was a
United States Coast Guard approved Class A fire door. It was a right-handed door,
meaning that when facing the door from the passageway, the hinges were on the left and
the door handle on the right.

The metal door measured 37 ¥2 inches wide by 78 V2 inches high. It reportedly weighed
190 lbs. The door was 1 34 thick. The door was manufactured by Dean Steel Co. of San
Antonio, Texas. On 26 July 2017, Capt. Griffin/Gifford #1814 put in a work order to
replace the A-60 fire doors on the women’s and men’s restroom with a “lighter, less
heavy door” (work order 4339260). The work was never done. The door is fitted with
three 345-type hinges. The door is fitted with a DORMA door closer that is supposed to
automatically retard the door closing rate. The door is fitted with a DORMA Model

8616 door stopper (closer} to prevent the door from slamming.

46 CFR Part 39 ferries and passenger vessels operated by public entities are covered by
ADA. ADA Standards 404.2.8.1 state that door closers which retard the door closing
motion shall be adjusted so that from the open position of 90 degrees, the time required
to move the door to a position of 12 degrees from the latch is 5 seconds minimum.
American National Standards Institute (1ce Ai17.1-2009) in Section 404.2.7 closing
speed has the same requirement as ADA.

Opposite the door, five feet across the passageway was a fore-and-aft, horizontal pipe
handrail affixed to the starboard passageway bulkhead. However, along the passageway
bulkhead where the door opening to the women’s public restroom was fitted, there was
no handrail.

The door was opened from the corridor by turning a levered handle and pushing the
door inward. From inside the restroom, the door was opened by turning the inside

levered handle and pulling the door open.

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 7 of 37

C. R. CUSHING & CO., INC.

The door was fitted with a hook-type hold back. At the time of the accident, the door
was not hooked open. In approximately 2011 a replacement door closer was installed.
The DORMA closer is a Model 8616, adjustable for interior doors. It is certified by
ANSI/BHMA A156.4 Grade 1; UL and CUL listed and is advertised to meet UL 1 OC for
positive pressure and supposedly meets ANSI/BHMA A117.1 and ADA for barrier free
accessibility CSFM approved. Most of the door closers on the EAGLE were DORMA.

 

a n 4 : ~! yy “f i Hees oO Ps » i

Fig. 1 — Entrance to Women’s Public Restroom, Locking to. Port and Forward. Note
Absence of Handrail.
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 8 of 37

C.R. CUSHING & CQ., INC.

      

® spt
Sd Sey é
j See er, |

<=

     

Fig. 2 — Entrance to Men’s Public Fig. 3 - DORMA Door Closer.
Restroom. Note Handrail.

The closer has adjustable spring power and backcheck positioning adjustment. The
adjustable backcheck takes effect when approximately 70° closed. ‘The closer has
adjustable hydraulic values to control latch closing speeds, which is to assure an
effective ANSI backcheck range.

The door closer imparts a force of the door against the door jamb. The American
Disabilities Act (ADA) requires that the door opening force not exceed 5 lbs. The
American National Standard (ANSI) requires that the force not exceed 5 Ibs.

The door closer is spring operated. The spring settings are adjustable from 1 to 6. When
shipped from the factory, the setting is 4, according to.the DORMA 8600 specifications.
The door closure to the women’s restroom was installed in 2011. There is no evidence

that it was ever adjusted or the spring setting changed prior to the time of the accident.

On 29 December 2017, the undersigned boarded the M/V EAGLE together with the
plaintiff attorney S. Pennock and plaintiff door expert Mr. Panish to examine the subject
door and take measurements. When tested, the subject door slammed closed with a

Lay

 

 

 

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 9 of 37

, #. CUSHING & CO. INC.

force ef 194 Ibs. The door cleared from its fully open position ta its closed position in 1.4
io 2.0 seconds, The door closer was clearly aot functioning or seriously eut of
adjustment, In effect, the door was slamming closed. At the handle edge of the door, the
door was striking the jamb with a foree in excess of 126 Ihe,

The door failed to meet standards for two reasons. First, the closer did not retard the
motion of the duor. Second, with the igo-lb. deor slamming closed, the force on the
jamb was order of 120 Ibs, Therefore, the door weuld require more than § to 15 lb, force
to open if against the closing force. Further, the test on the door carried out on 29
December 2016 occurred at the dock, in calm water. If the EAGLE had been in a seaway
in blustery weather and rolling such as on 30 September 2016, rather than at the dock,
the nnrestrained dear weuld have slaramed even faster and with greater fore.

The work order records for the M/V EAGLE indicate that inspections of all door closers
were ordered between 2006 and 2016 only four times (200%, 2611, 2014 and 2016) in
spite of the fact there were numerous repairs and adjustinents made te DORMA deor
closers during this time.

There ia ne record in the maintenance systera that the inspection of the door clasers
ordered on 19 January 2016 was ever carried out. There was no start or completed date

recorded in the maintenance system.

Door closers are essential to the safety of the vessel and persennel and passengers,
especially fire doors. The purpose of fire doors is to isolate various compartments and
prevent the spread of fire and toxie smoke. Therefore, fire doors are not to be left open
or ajar, Door closers assure that the doors are always closed. A second important safety
reason for door closers is to retard or regulate the closing rate of the door, If the door
closes too quickly, it is possible that a person may be struck by a slamming door, Hands
and fingers are put especially at risk by a slamming door. In ships such as the EAGLE,
subject to rolling in a seaway, an unrestrained door (without a functioning door closer)
will always slam with great force. For these reasons it ig essential for the safety of
passengers and the ship that fire doors and door closers are well mainiained, kept in
adjustment and are inspeeted and tested frequently.
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 10 of 37

©. B. CURHING & CO. INE.

bhe manufacturer of the BORMA door closers, in their preduct informatien and safety
advige state:
‘Warder conditions of normal usage however, the company considers
that at least an annual inspection, teat and maintenance schedule
be earried out as follows:
Inspection of safety relevant conmiponents of the dear claser
system and its accessories te determine continued asfety of
fixings and the extent of any wear which may have taken place,
Checking of the closing speed and any ether hydraulic functions
and adjusting the setting if required.
Lubrisation of relevant moving parts includiag the deor hinges
and lateh.
Checking for ease ef doer operation.
Cheeking of special aeegssorles particularly hold-open devices
whether or not eleetre-mechanieal in operation.
Replacement parte ag necessary using only
parls/eermponenis manufuctured or approved by the
Company.”
The DORMA advice states that:
“During maintenance work specialist arganigations should engure that
only safe and suitable cleaning agents are used whieh eontain no
corrosive or damaging constituents likely te damage components of the
door cloger system”
and
“If a deer closer system shows signs of malfunction a competent
specialist organization should be called in to perform the necessary

checks and component replacement.”

 

 

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 11 of 37

CR. CUSHING & @0., INE.

‘The recommendation of RORMA aad NPRA regarding maintenance and frequency of
inspections are even more important for installations onboard ships. The door closers
on the EAGLE operate in a salty, corrosive atmosphere, The closers are subject te the
constant rolling and other motions ef the veseel.
The National Fire Protection Association (NFPA) Standard So for Fire Doors Other
Opening Protectives requires thal:
5.2.1 Fire doors assemblies shall be inspected and tested not less than annually,
and a written record of the inspection shall be signed and kept for inspection.

5.2.3.1 Functional testing of the fire door and door assemblies shall be performed
by individuals’ knewledge and with an understanding of the operating
components of the type of door subject to the testing.
A review of SSA fleet maintenance work orders indicates that for the M/V EAGLE,
between 8 September 2006 and 23 September 2016, a period of 10 years, such annual
inspection was ordered only 4 times, namely on:
29 April 2007
30 September 2019
12 March 2014
13 January 2016
This is an average of every two and one-half years, not annually. No written certification
that such inspections took place.
The frequency of maintenance and repairs to door closers as shown in the work orders
would indicate to anyone involved with maintenance aboard the EAGLE that the closers

require constant care and inspection. However, Carl Walk testified that there was no

routine preventive maintenance carried out on the door closers.
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 12 of 37

C.R. CUSHING & €G., INC.

A review of the work order details indicated that in many cases, there was a considerable
delay in the execution of repairs to doors and closers, assuming that the SSM company

wide MAXIMO maintenance system is correct, for example:

Order No. Task

4161089
4153738

4139645
4124361

4122820
4122023
4108849
4106297
4099592
4094375
4092292
4086001
4046378
4045592
4035785
3986975
3979641

3978535
3204303
2613496
2334663

2222908
2054219

Repair Broken Closer

Correct Delay in Door Movement

Repair Men's Restroom Door
Repair Door Closer

Adjust Door Closer

Repair Door Closer, 2"¢ Reg,
Repair/Adjust Door Closer
Repair Women’s Stall Door
Repair Broken Door Closers
Renew Door Closer

Fix Closer

Replace Door

Replace Door Closer, 2"4 Reg.

Repair Door Closer

Adjust Door Closer

Repair Door, Closes Too Fast
Repair Door Women’s Head
Repair Door Closer

Repair Door Closer

Inspect All Door Closers

Inspect...Closers...Failing
Constantly

Replace Door Closer
Replace Door Closer

Date Ordered

29 Dec. 2015
31 Oct. 2015
27 Jul. 2015

5 Apr. 2015

24 Mar. 2015

18 Mar. 2015
5 Dec. 2014

19 Nov. 2014

4 Oct. 2014

10 Sept. 2014

20 Aug. 2014
15 July 2014

22 Dec. 2013
19 Dec. 2013

22 Nov. 2013
15 May 2013
8 Apr. 2013

31 Mar. 2013
5 Aug. 2012

30 Aug. 2011
24 Aug. 2011

22 Jul. 2011
28 May 2011

Date Completed

10 May 2016
10 May 2016
10 May 2016
10 May 2016
Not Completed
Not Completed
10 May 2016
10 May 2016
26 May 2016
10 May 2016
23 May 2016
26 May 2016
20 Mar, 2014
20 Mar. 2014
20 Mar. 2014
26 May 2016
26 May 2016
26 May 2016
10 May 2016
Not Completed
Not Completed

3 Sept. 2014
23 May 2016

The above examples show that annual inspections, maintenance and repair to doors and

closers were sometimes delayed months or even years.

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 13 of 37

CLR. CUBHING & CO. INC,

iV. WEATHER AND VESSEL MOTION

The M/V EAGLE, and any vessel floating in a seaway is subject to six degrees of
freedom. This means that it can translate in three different directions. It can SURGE
(move ahead or astern, fore-and-aft). It can SWAY (move side to side). It can HEAVE
(move up and down). These are linear motions. The vessel can also move in three
different rotary motions. The vessel can ROLL about a longitudinal axis. It can PITCH
around a horizontal axis. It can YAW about a vertical axis.

These six different motions do not occur at regular intervals but can be intermittent and
sometimes combine to create a very unsteady platform. The six different motions may
ocenr simultaneously. Usually rolling is the most signifieant motion. Persons on a
moving ship must steady themselves against these motions, These motions can be large
and unexpected.

The ferry route from Hyannis, across Nantucket Sound to Nantucket is across open,
unsheltered water. The approximately 24 statute mile route is in a 155°T SSE'ly
direction. On the 30 September trip where plaintiff was injured, the port side of the
M/V EAGLE would have been open te the Atlantic Ocean,

The weather reports at the Nantucket airport, Cape Cod United States Coast Guard
(U.S.C.G.) air station and Martha's Vineyard all give wind direction at 1600 hours as
ENE'ly direction. This means that the wind and seas would have been on the vessel's

port beam. This wind direction was confirmed by the vessel’s Deck Logbook’.

The maximum wind at these land stations was between 23 and 26 mph, with gusts up to
34 mph. These are based on land reports. The Beaufort Scale, which is normally used
by mariners describes wind of 25 to 31 mph as a Force 6 “strong breeze” and sea state
“rough.” However, the Deck Log on the vessel gave the wind at 1445 hours as Force 6-7.
The observations in the open seas are likely more accurate. A Force 7 is rated on the

Beaufort Scale as “near gale.” ‘The seas are described as “very rough.”

Therefore, the EAGLE at this time of the accident would have been experiencing strong

winds and waves on its port side. In addition to rolling, the gusting wind creates what is

 

' The vessel’s Deck Logbook indicates that at 1445 hours. wind was Forée 6-7, NNE'ly and the weather was
overcast. The tide was ebbing.
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 14 of 37

C.R. CUSHING & CO., INC.

called “wind heel.” The vessel additionally lists or leans over to starboard under the

force of the wind gusts.

Similarly, the waves would have been striking the vessel on its port side, causing the
vessel to roll from port to starboard and back. The angle of roll is a function of the
vessels metacentric height and other factors. The average rolling period would be very
approximately 13 seconds, meaning that the vessel would take about 19 seconds to make

one complete roll from one side to the other and back.

 

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 15 of 37

“HAUTE Lop oO g CR UCT) Legs Seer Tusa 78 “s70uN Uy Peas pub wedA Devhy Bony 2ame aoqUIte dtu anijoum “eget "1 Sanmirey wrung sappy

 

€

ae

 

¥) 2ea0
Pas aT F

 

j
| SeNdtepre 49 ppuedoioyes Ape, i
j
i
{

 

 

. Bwnpas Append : i |
aL Srrmemta ‘teaty Btanp a pas ony - zeae SEAS Had. dag i |
apple GR Luasey Ye PG IY ENN | pee ay Oeste PRED nee ZT
*pUR, we pasinaeiss Ayame Atay . co ee TT Teme en aren eam, ST ste : =

‘Pape VaR I : ‘

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| ER { Sayaylota ‘aayapadd antay optus ihn MCE; 5 ‘
LF “aay dey ee ce cereus » Ras ted hate gy pray ions | We, A ete a eR tee Dome fog
“popar Aaa : : — i
. > sia PMs Cases gp AGT Sopa i t
se GIMIep gees sMlegt Alia UG! dxspy ft TBD, at . :
OEMs t-we paso a ett Pupieadda oTya Rayey was xt089 | ; : :
. 1 MSIE | Se0Id FE, ae Tyee NeGpges | ; MERINYIOO Ee wane Ysy die { tamig | paieed PLS 1b goo so-ar Liz
i “Samara i 4 1
-eper Quip ua | vonpe. Amat Susds .cuwecy yo epwa rye | aed i
i wy tye ah op MRED pv nay asLs ios j + SVR THGa OBE Gy eon SAW RE Song . mes PRw dl + fey See o
‘ as es gp Te ener Ther Eomer en —io ie apt meer _ i rere Liam an ete Fess
| + i i sifaies po yreus :
2 Waar Ly i * ee SEG & aeOg papers ove : ' i ; ‘
Popadus apeetes arsead eon | UG 19 Log Sper jo siya mpm, . i |
(0 tongiag SetonSeg RWS pL eee IE Hoe weg 4n: ct Ay oa pe mana yty Apereerpagy aley bot ot ear ro! are fee 1 8
| ; . tapers 7 i ~ i
puta yereds Anggyee nt Sail Ca) SY ao of 0s sotfag maawa Sor) : {
: Hey sowed Uoejyour Ut Sa] oiay | ORY PES ey Th ettiKed suet) pad dies cams siya Sdn idee] Bag pO ee tege aT CTE eee ok edhe i s
“Mn UT per] rye: “dupyeiy Wares Pater eo . ! “Seals Gita muatundiane i. Se a ~ es :
G8 pec eiy P tute wy see; pe eoumg ley » UOFRWAHAnEE Rg Jooz DeeyNOD Gate SEES | einranye “SUEet sek RAL wares - Praye ep ie. : Ser er; teat ageme Pg
form coe ner nmnae—d ence tascam ten nbs = catenins aemm i mn RE ee eet MEH ne See :
geo t | ; i “Acts wile “eye Ar | : ; .
* Pe ROE Atoms tee F285] FF eda gf “PRES SOG CaM amy BAUD Bulyey Wasa Ey oO FM Feed 4 s°
wEse | “apna sagaueig [pews In “PHL pea Weiss Kose Ie somaya sD i eee
gE “4. | pati cated aaog] fore “Geaes “ATC, 42002 sqemmn CasneT ELD Pobey | - SINT sanoy Bie O Page OSB: Opry Sr 4 FF
Frei 8 aH “PeTANs TENE HERE SUE snwiey aud SATS Ie LOO “" ssencegtam panier ost 4... 1 |
5 AABN HERR | Oi TTI at Lay hele SeosaNTy | PBS PRT Maem Oy Okay cyumieny ¢ ‘HRaiG GY Cyd eB) epopate GREY 5° tear See a2 be
; aa Lannie a 4 ‘ Jo tne a Ls =
j % ‘ap “pad BARE OUTS td YLT oy ya yt poaery Uoey “Bi yeelg you amet; area 7 A i i, a
| 4 aad BAG) | owed TA PEOS seamey aw, Ue yyy pula, | Lots Sy eee jo Fite sity BEI <e Sku,2 po Fem pI BU. AYA | 2g ROT Gane 1 wF 3 &
| ‘eaves jou Op data | ; a eas 804 : |
} ° “OY AeD PAPA TAME IT aBB STONE | “AS TRUS OR] Ot BeTTE Forgad i Tit sa ay jo aouw red ig ipia ey, 4m ryder bt bre a Rt 4 Bey tv.
i 6) “dais cuyEy TONG SOT ER UTR | “any : vei ayy ey | me | PUN se aspen Taspam se
Jor ee ee ton! Cn en een ee ee pence [ence Ren pean vate ethene ented y eareml wen pai
i _ adPaste Bios, { eet newts ede i BURY
{ #D0,s ie yale DGT] GO pisacomge 21a $HBOS BHT PRIITS 8] 81, Tag day > ATIRS MRMIL, + ncuye aad fag Be 395
i , Pe Bae 3 | as UE 1G Poesy iid sabi | PER Oe } ® eee | ian
| ell ee ee _ ese ‘ : Bo
Se seen neces tes pen Pa eaa & cranny a en anang
‘ RES Sey Pore pice Bop seuypetey | toy Pads pany “
| _ a a

 

|

SHu09 GLVLIS YES ONIGNOdSSHYOO HELLA
WHOS GNM LAOdAVAd
A XHINdddA¥

 

C.R. CUSHING & €0,, INC.

Fig. 4 — Beaufort Wind Scale. American Practical Navigator.
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 16 of 37

C.R. CUSHING & CO,, INC,

   
  

 
     
    
    

* é. «
fey” r

\ Rite ida SSC ae
A goer a]

   

_

Apes haa

.

seh peti %
Rais | Spee 4 ?
*«
*
aah;
ag Weim
a RR BEE
*

%. Wind & —//

Waves /
*
‘ NNE'LY /

Course “"* /
SSE'LY | **.

a
\ ie

  

Fy, \ SAtat ant
t “4
me, \
¥ =
*, *, SS J
£
*
%, ; Winanaess
. 4 4 :
eo. 4
a a * .
a fv “tg
Bantiathes ~~ ma
bee, \
¥ a fe id, pt [omseet 4 €
Hh pom a aaa 2g ee
7 eaudney ~ i ze evittas ws oni
# Bests wa
b ne: oy ees

Fig. 5 ~— Route of Ferry M/V EAGLE Between Hyannis Port and Nantucket.

13

 

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 17 of 37

CR. CUSHING & CO., INC.

Vv. THE VESSEL

The characteristics of the vessel are as follows:

Vessel Name M/V EAGLE

Official No. 910026

IMO No. 8705864

Builder McDermott Shipyard, Morgan City, LA

Hull No. 278

Date Delivered 7 December 1987

Length Overall 213 feet

Length Waterlines 2196 inches

Draft Design 12’2 inches

Beam 61 feet 6 inches

Gross Tonnage 397 GRT

Net Tonnage 270 NRT

Deadweight Tonnage 522 LT

Owner Woods Hole, Martha’s Vineyard and
Nantucket Steamship Authority,
Commonwealth of Massachusetts

Rating Lakes, Bays and Sounds

Passengers 799 (755 per vessel systems and training
manual

Crew 10

Others 7

Total 816

Propulsion Diesel (2 EMD12-645-6)

Power 3000 BHP

Speed 15 knots
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 18 of 37

©. B. CUSHING & €8., INE,

 

Fig. 6 — M/V EAGLE

SSA operates year-round ferry service for over 3 million passengers and vehicles on two
routes, namely between Woods Hole and Martha’s Vineyard and the other between
Hyannis and Nantucket.

The motor vessel EAGLE is a 30-year old, steel hulled, car and passenger ferry operating
between Woods Hole Massachusetts and Nantucket/Martha’s Vineyard.

The lowest deck is the Main Deck, arranged for drive-on vehicles. The deck above the
Main Deck is the 01 Deck and is only a partial deck outboard of the vehicle spaces. The
deck above, the 02 Deck, is outfitted with passenger seating, a concession-stand and
public restrooms for passengers. The 03 Deck is an open deck with passenger benches
and crew quarters forward, Above the 03 Deck is the Navigation Bridge.

 

atragseNO aN

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 19 of 37

C.R. CUSHING & CO., INC.

VI. HANDRAILS

U.S.C.G. regulations require handrails on both sides of interior corridors that are 72
inches or wider. The centerline corridor, outside the women's restroom on the EAGLE,
is 60 inches wide and while there is a handyail on the bulkhead outside the men’s
restroom, unfortunately there was none outside the women's restroom (see photos).

The regulation, apparently, does not contemplate that on the EAGLE, the women’s
restroom would be used by the elderly, disabled and small children. Furthermore, when
exiting the women’s restroom, a passenger is moving in an athwartships direction and
then must turn 90 degrees so as to move fore-and-aft. While exiting and turning, if the
vessel is rolling to starboard, the handrail on the opposite bulkhead is more than 72
inches away, the passenger must hold on to the door jamb to prevent from lurching
across the passageway. Then with the vessel rolling back to port, the passenger is
thrown back against the rapidly closing door and must steady herself by grabbing the
door jamb. There is no handrail to take hold of, the fact that the door was closing at a
high rate of speed only exacerbated the problem. According to Ms. Arnold’s deposition
as she was exiting the bathroom, the boat rolled, and she was pushed against the wall
and door jamb with the door closing in matter of a few seconds. Ms. Arnold was unable
to react in such a short period of time. The plaintiffs action in reaching for the wall
door jamb wag only a natural reaction and not negligence. Good practice would dictate
that there would be a handrail on both sides of the corridor.

The U.S.C.G. regulations are a “minimum” standard. There is nothing in the regulation
g 8

to prohibit two sets of handrails.

The defendant alleges that at the commencement of the voyage, the vessel's purser
warned.over the intercom that the vessel is subject to rolling and pitching and that
passengers should be using the handrails. Also, that doors may close suddenly. The

safety poster shows that passengers should use the handrails.

The safety warning in the Steamship Authority's 19 April 2006 memo regarding the
safety announcement cautions that “when entering or exiting through doorways watch
that the wind does not catch the door and pull it out of your hand.” This warning

16
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 20 of 37

C, R. CUSHING & CO,, INC.

applies to exterior doors. The subject door in this case was an interior door where there

was no wind and would not have applied to this accident.

SER: Etna So

 

 

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 21 of 37

C.R. CUSHING & CO,, INC.

Vil, ACCIDENT REPORTS

The defendant provided twenty SSA Personal Injury Reports covering the period of 14
July 2011 to 6 September 2017, including that of plaintiff. In a period of 6 years, there
were 20 accidents relating to doors closing on fingers. This is an average rate of three
finger accidents 3.66 injuries per year. Such a high rate would suggest that injuries to
fingers from closing door should have been a cause for great concern and high priority

for SSA. The majority of these reports appear to be reportable to the U.S.C.G.
There were some disturbingly similar accidents to the plaintiff. For example:

1. 20 November 2011, a passenger was exiting the women’s restroom, in rough sea
conditions, she steadied herself on the door frame and the door (No. 2-11)

“slammed” on her right-hand thumb.

2. On 29 June 2012, a girl exiting the women’s restroom, the vessel was “rolling side
to side,” and the door (No. 34) closed on her hand injuring two fingers. If the
ship was rolling, it is unlikely that the railing on the opposite bulkhead would

have been an aid to her.

3. On 23 December 2012, “my daughter went to the women’s restroom and got her

finger stuck in the door.”

4. On 7 April 2015, while a female passenger was leaving women’s restroom she

caught her thumb in the restroom door.

There may be other similar cases but some of the reports are too vague to make a direct
comparison, Nevertheless, it is clear from the proportionately large number of door
accidents to fingers that this was a serious problem and required the attention of

management.

Regarding accident reports, it is a U.S.C.G. regulation (46 CFR Ch. 1, Subpart 4.05) that
Notices of Marine Casualties be reported to the nearest Sector Office, Marine Inspection
Office or U.S.C.G. Group Office, including injuries to persons onboard where the injury
requires professional medical treatment beyond that of first aid. The fact that the
purser, when presented with the injured plaintiff in his office made a general

announcement asking for the assistance of any doctor, nurse or EMT personnel

18
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 22 of 37

C.B, CUSHING & CO., INC.

onboard, and that an ambulance was called to transport the plaintiff to the hospital
indicates that the injury required medical treatment beyond first aid. There is no
evidence or testimony that SSA complied with this regulation to make a formal report of

the passenger injury to the U.S.C.G.

 

MOE MEN he

—

 

AR AIRY PETS. ere
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 23 of 37

C.R. CUSHING & CO., INC.

VI, DEPOSITIONS

The undersigned was provided with a number of depositions related to this case. Some

of the issues were extracted from these depositions:

A. Stephen Healy, M/V EAGLE Purser ~ Mr. Healy admitted that malfunctioning
door closers can cause the door to slam. He was of the opinion that the rolling of

the vessel may have had something to do with the accident.

B. Captain Charles Gifford - SSA Port Capt. Gifford, the most senior marine
manager at SSA, testified regarding the so-called SSA Operations and Safety
Management Manual. He stated that it was outdated (21 years old) and was not
really a safety manual and did not reflect company policy. [t was merely a set of
“guidelines” for masters aboard ship. It may be superseded by directives and
memos. Contrary to the manual, there is no safety committee, per se, aboard the
EAGLE. He does not receive copies of the minutes of the safety committee, since
none are taken. Accident reports are sent to Human Resources/Personnel
Department and he rarely sees them. When asked at deposition about “who is
responsible for ensuring the effectiveness of the safety and environmental aspects
of the quality system?”, he had difficulty answering because, he said, the safety

manual was being updated.

When asked about handrails, the port captain testified that he was unable to
answer the question that without handrails, passengers might end up grabbing
for something else. He said he was unable to give an opinion on how passengers
might react when the vessel was “rocking and rolling.” Notwithstanding, he

prepared a safety memo to all captains, pilots and pursers that:

“As vessel crew it is sometimes easy to forget that many of the
traveling public are non-mariners and it is also difficult to
understand why they have a problem walking while it is

rough.”

Capt. Gifford was unaware of the appropriate rate of door closing. He had not

heard of any door closers net working properly. He was also unaware of any set
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 24 of 37

C.R. CUSHING & CQ., INC.

C.

schedule for the inspection of door closers (manufacturer recommendation and
NFPA: annually).

Vincent Tallino, SSA Carpenter - Mr. Tallino testified that he, in his shoreside
position, gets most of the door and door closer Work Orders. He said that door
closers are not repaired. When not working they are replaced. He was unaware
of standards for maximum allowable resistance to door opening. He was also
unaware of the mininium allowable rate of door closing. He did not know if the
company had any such standards. He said that his assessment was that if the
door slows down just before it latches, and it does latch, the closer is good. He
admitted that a slamming door could hurt people. He also testified that he had
not received any training concerning door closer and had not read the
manufacturers manual or recommendations concerning preventive

maintenance.

His standard on door closing speed was just look at the closing door and
subjectively rate it. He had no idea of the effect of the rolling of the vessel and
how it would affect the door closing speed. He testified that neither he or others
at SSA had training regarding DORMA closers. He was not aware of preventative

maintenance done on the DORMA door closers,

Carl Walker, Director of Engineering and Maintenance ~ Mr. Walker testified
that there is no difference between routine and preventive maintenance. He
testified that no work was done on the subject closer prior to September 2016 and
it was working “fine” according to Capt. Corbett. Frank Tallino and other
maintenance personnel gave the same answer. Mr. Walker felt that the door did
not need maintenance to ensure safe closing speed because Captain Corbett and
the maintenance personnel said no adjustment in speed was necessary. Neither
he (Mr. Walker) admitted that they did not know what the safe speed was. Mr.
Walker did not believe that there even were standards regarding closure speeds.
He did not consult the DORMA manuals before the accident. He said the closers

either work or don’t work.

 

 

se
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 25 of 37

COR. CUSHING & CO. INC,

E. Phillip Parent, SSA director of Human Resources - Mr. Parent is familiar with
U.S.C.G. requirements for the reporting injuries to passengers. However, that is
the responsibility of the Port Captain/Marine Department. Mr. Parent says he
reviews every accident report to see if something needs to be fixed. Mr. Parent
makes decisions as to whether accident reports go to the Port Captain, Director of
Engineering or not to send them. He gave as an example, a person should know
not to put his hand in a closing door so therefore, the injury report needn't be
sent to marine operations er engineering. The Director of Human Resources
decides on the accident causation, If the report is inconyplete, it is sent back to
the originator. Capt, Gifford is responsible for U.S,C.G. reportable incidents. The
Port Captain maintains copies of U.S.C.G. reportable injury reports.

F, Captain James J. Corbett, Senior Captain, M/V EAGLE - Captain Corbett joined
the EAGLE in 2011, prior to plaintiffs accident. He did not inspect the door to
the women’s restroom to see if there was anything wrong with it, When injuries
accur on the EAGLE he is not made aware of them “per se.” Capt. Corbett made
the recommendation that restroom doors should be replaced with lighter doors,
and the recommendation was denied, He testified that he had no opinion as to
whether an improper functioning door can be a risk to passenger safety but
agreed that doors that slam shut can injure people. Reportable accidents to
U.S.C.G, are made out on Form 2692 and must be reported within 48 hours.
They are first sent to the Port Captain, and by e-mail to the U.S.C.G. He testified
that he was responsible to adhere to Federal Regulations including ADA,

Capt. Corbett defined the EAGLE’S Safety Committee as “whoever is on watch at
that time,” The Safety Manual stated that the safety committee is to provide a
forum to discuss specific safety concerns and provide feedback to the
management safety committee (Port Captain, Director of Engineering, Director of
Human Resources). Capt. Corbett testified that it was important in fulfilling his

duties under the Safety Plan and ensuring the safety committee structure.

Capt. Corbett explained one of the purposes of the closer is to control the rate of
speed that the door closes, i.e. to prevent it from slamming. He did not believe
that door closers are required by U.S.C.G. He seemed to be unaware that these

22
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 26 of 37

C.R. CUSHING & CO., INC.

are fire doors. When he inspects a door, he only subjectively judges that it closes
too fast or too slow.

Capt. Corbett stated that the adjustment of deer closers should be “done by a
person whe actually knows hew to maintain and adjust a door closer device.”
Capt. Corbett identified Mr. Tallino as that special door person.

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 27 of 37

&. BR. CUSHING & CQ., INE,

ia

we

w

Plaintiff's aceident and injuries were caused by short eomings in the design,
operations and maintenance of the M/V EAGLE and lack of maintenance.

The root cause of the accident was that the adjustable door closer on the women’s
restroom door was ineorrectly adjusted. The mechanism on the door closer was
sot so ag te cause the deer to slam, rather than close slowly,

The door closers throughout the vessel were not regularly, formally or frequently
inspected annually by persons with the knowledge and understanding of the
eperating components on the doors, specifically the door closers. Inspection of
door closers were required to be inspected annually and a signed declavation of
such inspection ahould have been made.

A major contributing cause for the plaintiffs casualty was the absence of
handrails on the port side of the passageway. Handrails on one side of a
passageway means that when persons are exiting a deor and moving
atbwartships and muat turn ainety degrees te move fore-and-aft, and at the same
time the vessel ig polling, railings are needed on both sides of the passageway for
passengers te stabilize themesives.

Plaintiff was not negligent in placing her hand en the door jamb. She was
apparently attempting to stabilize herself, when the vessel was rolling, and the
dear was slammed. There was no second handrail in the centerline passageway

to assist the plaintiff especially when the vessel is rolling.

The purser of the EAGLE had reaponsibility to report and relay any deficiencies,
hazards or safety concerns with regard te the deors and their closers te the public
restrooms to the attention of the master. He admitted that if the door closed too
fast, it could injure a passenger. However, he did not know what too fast meant.
He could not quantify what closing time represented door closer malfunction. He
had received no training regarding door closers functioning, maintenance or

inspection.
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 28 of 37

C. BR. CUSHING & CO,, INC.

7. ‘There is no evidence that SSA used speeialist organizations to inspect, test, adjust
or maintain the door closers as recommended by the manufacturer.

8. SSA did not carry out an annual inspection and testing of the door closers as
recommended by the manufacturer and required by NFPA, nor provided a
written and signed record of the inspection.

9, The door closers on the EAGLE, the majority of which were DORMA door closers
were a constant source of maintenance and were likely the cause of other
accidents. The master should have alerted SSA Safety Management that closers

required more attention and testing.
10. There is no evidence that SSA notified the U.S.C.G. of the plaintiff's infury even
though required to do so by U.S.C.G. regulations,
T reserve the right to amend thia report in the event that new material is provided. ]
hold all the above opinions te a reasonable degree of selentific certainty.

 

  

25

 

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 29 of 37

CR. CUSHING & CO., INC,

APPENDDS A
DOCUMENTS REVIEWED

1. Notice of Incorporation, United States Legal Document, Standard for Accessible
and Usable Buildings and Facilities as mandated by law and incorporated by
reference by the States and Municipalities, including Ohio in the Ohio
Administrative Code 4401:8-44-01, ANSI ICC A117.1, 2009.

2. American National Standard for Door Controls — Closers, ANSI, Approved 28

May 2013.

3. U.S. Coast Guard, DHS, 46 CFR Subchapter H — Passenger Vessels.
4. Fire, Life Safety & Accessibility Codes, A Reference Guide for Doors & Hardware,

Ingersoll Rand, Security Technologies, 2011.

5. NFPA 80, Standard for Fire Doors and Other Opening Protectives, 2007 Edition.

6. Ferry Transportation in Massachusetts, 4 October 2012.

7. DORMA Specifications from DORMA website.

8. Ship Inspection; Includes all photos and videos taken during the ship inspection

on 29 December 17.

9. Defendant’s Answers to Plaintiff's First Set of Interrogatories, Dated og August

2017.

10. Defendant’s Response to Plaintiffs First Request for Production Dated o9

August 2017.

11. Defendant’s Response to Response to Plaintiffs First RFPD Supplements:

a.

b.

5 Safety Announcements, 2006-2016.
Arnold — EAGLE Door Maintenance Logs, 2006 to 2016.

Door Info, Maximo Handrail, and General Arrangement Plans: Door
and Frame Schedule, Logs From 1 January 2006 to Present Relating

to Handrail, and Vessel Arrangement Plan.

EAGLE Picture of Women’s Restroom.

26
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 30 of 37

C.R. CUSHING & CO. INC.

e. EAGLE Poster 1 & 2, Safety Poster.
12. Defendant's Rule 26(a)(1) Initial Disclosure, Dated 26 May 2017,
a, Incident Report Arnold accident report dated 30 September 2016.
b. Vessel Log, 30 September 2016.
c. Master Turnover Notes of incident, 30 September 2016.
13. Defendant’s Interrogatories to Plaintiff, 26 May 2017.
14. Defendant’s Requests for Production of Documents to Plaintiff, 26 May 2017,
15. Additional Discovery from Defendants; Post Response Disclosures:

a. Eagle 100116-090117 Doors: list of work logs relating to doors from 3
October 2016 — 1 September 2017.

b, Worker Logs that were requested sent on 08 November 2017.
c. Eagle-COl exp 031817: certificate of inspection on 18 March 2016.

16. FW requested logs and employees: Email in which defendants disclosed

employee information on 08 November 2017.

17. Maintenance log index: A maintenance log index with employce ids,

information, and pages they appear in on logs.
18. Defense Disclosures, 15 December 2017.
19. Vessel Operations & Safety Management Manual.
20.Vessel Systems & Training Manual.
21. Incident Reports (Redacted) All Vessels 2011-Present 15 December 2017.

22.Defendant’s Supplemental Response to Request for Production No.i7 30

November 2017.
23.Mason Group Videos, Eagle Video's 17 May 2017.

24. Video from Defense, 27 October 2016.

 

 

seeemedlicameneane ne

FA ARR AR OUREPER“TEEAT oncom eH “DLAI bene
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18

C.R. CUSHING & CO., INC.

25. Depositions:

a.

b.

Ms, Amanda Arnold
Capt. James Corbett.
Capt. Charles Gifford.
Purser Stephen Healy.
Mr. Phillip Parent.
Mr. Vincent Tallino.

Mr. Carl Walker.

Page 31 of 37
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 32 of 37

C.R. CUSHING & CO., INC.

APPENDIX B

CHARLES R. CUSHING, Ph.D., P.E.

Employer: C.R. Cushing & Co., Inc.
Naval Architects, Marine Engineers & Transportation Consultants
30 Vesey Street, 7" Floor
New York, New York 10007

Position: President

Degrees: B.S. (Marine Transportation}, U. S. Merchant Marine Academy, 1956
B.S, (Naval Architecture and Marine Engineering), Massachusetts Institute of
Technology, 1960
M.S. (Ocean Transportation), State University of New York, 1972
Ph.D. (Maritime Studies), University of Wales, Cardiff University, 1997
D.Sci (Hon.) World Maritime University, 2014

Experience:
C. R. Cushing & Co., Inc. is a firm of naval architects, marine engineers and transportation consultants

founded in 1968 by Charles R. Cushing. Dr. Cushing has been responsible for the design, construction,
and/or conversion of over 250 ocean-going vessels in most major shipyards in the U.S., Europe and the

Far East.

Dr. Cushing has personally directed and/or executed the concept design. contract design. strategic
planning, plan approval, supervision and construction of: tankers, tank barges, containerships, LNG ships,
tugs, bulk carriers, roli-on/roli-off vessels, offshore pipe laying vessels. jacket delivery barges. passenger
ships, and other types of vessels.

Risk analyses, safety audits, energy audits, corrosion studies, vessel maintenance, manning, collision
avoidance, pollution prevention, navigation, coatings, automation, pumping, noise, vibration,
hydrodynamics, and air quality monitoring typify the fields of Dr. Cushing's expertise.

Assignments ranging from port and terminal projects, economic analyses, material handling studies,
marine operation and maintenance studies, automation studies, planned maintenance and repair svstems
all fall under his reaim of expertise. He has been responsible for the design of numerous types of
intermodal shipping containers; the purchase, inspection, and testing of containers, container refrigeration
equipment, container chassis, and container handling equipment. He authored the United States Coast

Guard Tankerman's Manual.

Dr. Cushing served as Chief Naval Architect at Sea-Land Service, Inc. from 1961 to 1968 where his
accomplishments include the design and conversion of 45 containerships. the development of cranes and
cargo handling systems. He holds a number of patents in maritime and intermodal technology,

Prior to his graduation from MIT, he sailed as a cadet and a licensed deck officer on a number of U.S.»
flag general cargo and passenger vessels. He has been involved in cargo handling operations in the United
States, South America. Southeast Asia. Australia, New Zealand, the Far East, Middle Last, Africa, and

Europe.

 

 

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 33 of 37

C.R. CUSHING & CO., INC.

fessional Associations:

     

American Bureau of Shipping, Naval Architecture Committee. Past Member,

American Bureau of Shipping, Committee on Cargo Containers, Past Member

American National Standards Institute MH5 Committee, Member 1961 to date

American Society of Heating, Refrigeration and Air Conditioning Engineers, Member, Ne. 3031973

American Saciety of Mechanical Engineers, Fellow, No. 261040 1956 to date

American Society of Naval Engineers, Naval Member, Ne. 00549 1956 to date

Charter Engineer, U.K., Engineering Council No. 132937

EuroEngineer, European Union

Global Maritime and Transportation School (GMATS), Founding Member, Board of Directors 1987 to
2012

Institute of Marine Engineering Science and Technology, Fellow

Instituto Pan Americano de Ingenieria Naval, Member IM-605

Internationa] Cargo Handling and Coordination Assoviation, Member

International Standards Organization, TC-104, Past U.S. Delegate

Japan Society of Naval Architects and Ocean Engineers, Member

Korean Society of Naval Architects, Member

Professional Engineer, State of Mississippi, Reg. No. 03537

Lloyds Register of Shipping, U.S. Committee, Past Chaitman; Technical Committee, Past Chairman

Maritime Resource Center, Past Chairman

MIT Club of New Y ork,.- ‘Member

National Academy of Engineering ~ Elected 2004, Past Chairman Section 12, Past Chairman of Peer
Committee

National Academy of Sciences - NRC, Ship Structures Committee, Past Member

National Academy of Sciences — Board of Army Science and Technology, Logistics Committee
2013 to 2014

National Academy of Sciences - Navy Studies Board 2006 to 2014, Marine Board 2004 to 2010

National Fire Protection Association, Member No, 105205

National Shipbuilding Research Program, Blue Ribbon Panel Member, 2002 to 2015

National Safety Council, Member

New York City Port Council, Past Member *

New York Yacht Club, Member

North East Coast Institution of Engineers and Shipbuilders, Past Member

Nautical Institute, Member No. 98 12550

Royal Institute of Naval Architects, Fellow

Royal Institute of Navigation, Member :

Society of Maritime Arbitrators, Member

Society of Naval Architects and Marine Engineers, Life Member, Fellow, No. 1080010

SNAME Fellows Committee, Past Chairman, Finance Conimittee, Past Member, Ship Technical
Operating Committee, Member

Sperry Board of Awards, Chairman 1991/1992 \

State University of New York (Maritime College), Engineering Advisory Committee, Member

U.S.C.G., Chemical Transportation Advisory Board, Subcommittee on Bulk Terminals/Tank Vessels,
Past Member

US.C.G., SOLAS Working Group on Container Safety, Past Member and Past U.S. Delegate to IMO

U.S. Naval Institute, Golden Life Member, 1956 to date

U.S. Merchant Marine Academy, Foundation, Chairman, 1982 to 1986, Alumni Association, President,
1986-1990, Engineering Advisory Board, Past Member, Trustee, 2005 to 2007

Webb Institute (Naval Architecture}, Board Member; Emeritus Fellow: Executive Committee; Finance
Committee: Chairman; Audit Committee: Planning Committee to 2010

30
hs

Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 34 of 37

CR. CUSHING & CO., INC.

 

; Howocs and a Awards:

The Admiral ES. Land Medal for Excellence in Naval A rehitecture, USMMA, 1946

The Marine Man-of-the-Year, 1970, USMMA/SNAME

The Atumnus-of-the-Year, 1991, USMMA

Hall of Distinguished Graduates, 1991, USKIMA

The International Maritime Hall of Fame. 2000

The Admiral E.S. Land Medal for Outsianding Contributions in the Marine Field. SNAME, 2000
Doctor of Science (Hon.) World Maritime University, 2014

Other Professional Activities:

 

* Authored numerous publications for professional societies, trade publications and industry
conferences. Contributed chapters in the Society of Naval Architecture and Mavine Engineers’ Ship

Design and 1993 Historical Transuctions.

* Authored several sections of ‘Naval Studies Board publication Responding tu Capability Surprise: A
Stratesy for 8, fiaval Furees, National Academies Press 2013 and Matistreamine Unmanned
Undersea Vehicle iio Future US, Naval :perations, 2015.

* Authored several chapters of Board at Army Science & Technology publication Force Multiplying

Zechnolovies for Logistics Support io wlititery Operations, National Academies Press 2014,

* Authored Marine Casualty Sdfets Jnvestigation, N.Y. 2013. ISAN 978-0-692-01994-8

e Adjunct Professor at World Maritime University in Malmo. Sweden, 1987 to date, teaching The Ship
Acquisition Process and in Dalian, China teaching Maritimes Accident hivestigation, 2004 to 2014.

e Lectured at Massachusetts Institute of Technology. Webh Institute, University of Michigan. United
States. Merchant!’ Marive Academy, Industrial College of the Armed Forces. Marine Engineers
Beneficia! Asseciation, GMATS. WMU/DMU, and elsewhere.

* Serves as a director, officer or committee member of numerous educational, professional and industry
organizations.

e Chairman, founder and principal shareholder in Oiltest, Inc.

* U.S. Naval Reserva. 30 years, retired 1982.

7 i * oe 7 * 1 .
Member National Academy of Engineering, elected 2004, Past Chair Section 12, Past Chair Peer
Selection Committee.

34

 

ie tema ove

 

 

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 35 of 37

C.R. CUSHING & CO. INC.

LA

APPENDIX C
Publications by C.R. Cushing, Ph.D., PE. In Last 10 Years

Cushing, C.R.; Chapter Author, The Iniernational Handbook of Shipping Finance: Theory
and Practice, Chapter 4, Shipbuilding Finance, 2016.

Cushing, C.R.; Chapter Author. Force Multiplying Technologies for Logistics Support to
Military Operations, Board on Army Science and Technology, National Academy of
Science, Wash., D.C., 2014, contributing author.

Cushing, C.R.: Afarine Casualty Safety Investigation: 2013, ISBN 978-0-692-0 194-8,

Cushing, C.R.; Chapter Author, Responding to Capability Surprise: A Strategy for US.
Naval Forces, Naval Studies Board, NRC, National Academies, Wash., D.C., 2013,
contributing author.

Cushing, C.R.. A Short Course on Marine Casualty Safety Investigations, a presentation to
ihe International Marine Forensics Symposium, National Harbor, MD., April 5, 2612.

Cushing, C.R. and Streb, B., Forensic Investigation of a Possible Barge Allision with a
Floodwall During Hurricane Katrina, 3 presentation to the International Marine Forensics
Symposium, National Harbor, MD.. April 4, 2012.

é
32
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18 Page 36 of 37

C.R. CUSHING & CO., INC.

APPENDIX D

 

Testimony Given Last Four Years
By Charles R. Cushing Ph.D., P.E.
PROJECT No. 3526
Name of Project ~ Buty, Curliano — Bellopede Asbestos
Client ~ Buty & Curliane LLP
Date: January 12, 2017
Deposition Testimony

PROJECT No. 3365

Name of Project ~ Lafarge =~ Katrina It

Cent ~ Goodwin Procter, LLP

Date: October 28, 2016 & Novernber 18, 2016
Deposition Testimony

PROJECT No. 3475

Name of Project ~ Bishop, Barry — Booth Ashestos
Client - Bishop Barry

Date: Cictober 20, 2016

Deposition Testimony

PROJECT No. 3479

Name of Project — Bishop, Barry ~ Heath Asbestos
Client ~ Bishop Barry

Date: February 24, 2016

Deposition Testimony

PROJECT No. 3460
Name of Project — Miles & Stockbridge — Sroka Asbestos

Client — Miles & Stockbridge, P.C.
Date: January 15, 2036
Deposition Testimeny

PROJECT No. 3398

Name of Project - Mouledoux, Bland — Hall Asbestos
Client - Mouledoux, Bland, Legrand & Brackett
Date: October 29, 2015

Deposition Testimony

PROJECT No. 3445
Name of Project ~ Hugo, Parker - Walashek Asbestos

CHent — Hugo Parker LLP
Date: October 2, 2015
Deposition Testimony

PROJECT No. 3396
Name of Project — Preg, O'Donnell - MOL COMFORT Arbitration Sinking

Client — Preg, O'Donnell & Gillett LLP

Date: June 3, 2015
Deposition Testimony

33

 
Case 1:17-cv-10432-DJC Document 55-1 Filed 12/17/18

C.R. CUSHING & CO., INC,

PROJECT No, 3396

Name of Project ~ Preg, O'Donnell - MOL COMFORT Arbitration Sinking
Client ~ Preg, O’Donnell & Gillett LLP

Date: May 6, 2015

Deposition Testimony

PROJECT No. 3396

Name of Project — Preg, O'Donnell ~ MOL COMFORT Sinking
Client -- Preg O'Donnell & Gillett LLP

Date: April 14, 2015

Deposition Testirnony

PROJECT No. 3431

Name of Project -- Larson, King Dugas Asbestos
Client ~ Larson King LLP

Date: February 2, 2015

Deposition Testiraony

PROJECT No, 3244

Name of Project - Squire, Sanders ~- M.T, Prestige Sinking
Client — Squire, Sanders & Dempsey

Date: February 27, 2013

Page 37 of 37

Trial Testimony — Audiencia Provincial (territorial high court) of a Corufia, Kingdom of Spain vs.

Mare Shipping et al.

PROJECT No. 3065

Name of Project - M/V Angeln Capsiging

Client ~ Brise Schiffahrt

Date: February 5, 2013

Deposition Testimony ~ U.S. District Court, Southern District of New York

PROJECT No, 3240

Name of Project ~ Brown Eassa ~ Winn Asbestos
Client ~ Brown, Eassa

Date: January 3, 2013

Deposition Testimony

34
